MEMORANDUM DECISION                                               FILED
                                                              Dec 12 2016, 8:04 am
Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be regarded as                      CLERK
                                                              Indiana Supreme Court
precedent or cited before any court except for the               Court of Appeals
                                                                   and Tax Court
purpose of establishing the defense of res judicata,
collateral estoppel, or the law of the case.



ATTORNEY FOR APPELLANT                                 ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                     Gregory F. Zoeller
Oldenberg, Indiana                                     Attorney General of Indiana
                                                       Monika Prekopa Talbot
                                                       Deputy Attorney General
                                                       Indianapolis, Indiana



                                             IN THE
    COURT OF APPEALS OF INDIANA

Kadijah Danner,                                            December 12, 2016

Appellant-Defendant,                                       Court of Appeals Case No.
                                                           49A02-1603-CR-657

        v.                                                 Appeal from the Marion Superior
                                                           Court
State of Indiana,                                          The Hon. Linda E. Brown, Judge
                                                           Trial Court Cause No. 49G10-1509-
Appellee-Plaintiff.
                                                           CM-32556




Bradford, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-657 | December 12, 2016   Page 1 of 6
                                          Case Summary
[1]   On March 7, 2016, following a bench trial, Appellant-Defendant Kadijah

      Danner was found guilty of Class B misdemeanor battery. Danner appeals her

      conviction, contending that that the evidence is insufficient to sustain her

      conviction and that the evidence supports a finding that Danner acted in self-

      defense. Concluding that the evidence is sufficient to sustain her conviction

      and that Danner was not acting in self-defense, we affirm.



                            Facts and Procedural History
[2]   On September 12, 2015, Erek Wise, his mother Veatrice, and his daughter

      Deania were at his home preparing dinner for Deania’s birthday. Wise’s wife

      Atalaya, his step-daughters Rashidia Proctor and Danner, and his other

      daughter Chanetta Wise-Smith arrived at his and his wife’s house as well. Wise

      and his wife were in the process of separating, but still lived in the same house.

      Proctor, Danner and Wise-Smith all went upstairs when they arrived.


[3]   Wise believed he had heard Chanetta say something disrespectful about him to

      Deania and asked for her to come back downstairs. They argued about

      Chanetta not being invited to Deania’s birthday party. Wise felt that Chanetta

      was continuing to be disrespectful toward him and told her that if she felt that

      way about him, then she should leave his house. Danner, subsequently, started

      arguing with Wise and said she was “going to call somebody to deal with

      [him].” Tr. p. 15. Wise told Danner to leave his house as well. At that point,


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-657 | December 12, 2016   Page 2 of 6
      Atalaya began arguing with Wise. Wise put his hand on Danner’s back to walk

      her out and then he “received a flurry of hits” from Proctor, Danner, and Wise-

      Smith. Tr. p. 16. At the end of the altercation, Wise had a cut above his left

      eye and scratches on his body, and his shirt was ripped. Proctor and Wise-

      Smith were uninjured in the fight, but Danner might have had some marks on

      her neck based on testimony by several of the people involved, including

      Danner, Proctor, Wise-Smith, and Atalaya. The photographs of Danner’s neck

      were not produced at trial.


[4]   When Indianapolis Metropolitan Police Officer Jordan Agresta arrived, Wise

      was outside and his wife, daughters, and stepdaughters were inside. Wise said

      that there had been a fight and that the cut above his eye was causing him pain.

      Officer Agresta arrested the three women involved in the fight based on Wise’s

      and his mother’s statement as well as the physical evidence of injury to Wise.


[5]   At trial, there was conflicting testimony as to the exact events that had

      occurred. Wise admitted that he grabbed Danner’s clothing to walk her out of

      the house after she was disrespectful to him. However, Proctor, Danner, Wise-

      Smith, and Atalaya testified that he had been choking Danner and they fought

      with Wise to help stop him.


[6]   Following trial, the trial court judge found Proctor, Danner, and Wise-Smith

      guilty of Class B misdemeanor battery and sentenced them each to 180 days in

      jail with 176 days suspended to probation along with anger-management classes

      and thirty-two hours of community service.


      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-657 | December 12, 2016   Page 3 of 6
                                Discussion and Decision
[7]   Danner argues that to sustain a self-defense claim, the defendant must prove

      that “(1) he was in a place where he had a right to be; (2) he acted without fault;

      and (3) he had a reasonable fear of death or great bodily harm.” Cole v. State, 28
N.E.3d 1126, 1137 (Ind. Ct. App. 2015) (citing Coleman v. State, 946 N.E.2d
1160, 1165 (Ind. 2011)). When a claim of self-defense is raised, the State has

      the burden of disproving at least one element of the claim by “affirmatively

      showing [that] the defendant did not act in self-defense, or by simply relying

      upon the sufficiency of its evidence in chief.” Id. (quoting Miller v. State, 720
N.E.2d 696, 700 (Ind. 1999)). Whether the State met this burden is a question

      of fact for the fact finder. Id.


[8]   Indiana Code section 35-41-3-2(c) provides, in relevant part, as follows:


              (c) A person is justified in using reasonable force against any other
              person to protect the person or a third person from what the
              person reasonably believes to be the imminent use of unlawful
              force. However, a person:

                      (1) is justified in using deadly force; and

                      (2) does not have a duty to retreat:

                      if the person reasonably believes that that force is necessary
                      to prevent serious bodily injury to the person or a third
                      person or the commission of a forcible felony. No person in
                      this state shall be placed in legal jeopardy of any kind
                      whatsoever for protecting the person or a third person by
                      reasonable means necessary.

[9]   “The standard of review for a challenge to the sufficiency of evidence to rebut a

      claim of self-defense is the same as the standard for any sufficiency of the

      Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-657 | December 12, 2016   Page 4 of 6
       evidence claim.” Id. (citing Wilson v. State, 770 N.E.2d 799, 801 (Ind. 2002)).

       The standard for reviewing sufficiency is as follows:


               When reviewing the sufficiency of the evidence to support a
               conviction, appellate courts must consider only the probative
               evidence and reasonable inferences supporting the verdict. It is the
               fact-finder’s role, not that of appellate courts, to assess witness
               credibility and weigh the evidence to determine whether it is
               sufficient to support a conviction. To preserve this structure, when
               appellate courts are confronted with conflicting evidence, they
               must consider it most favorably to the trial court’s ruling.
               Appellate courts affirm the conviction unless no reasonable fact-
               finder could find the elements of the crime proven beyond a
               reasonable doubt. It is therefore not necessary that the evidence
               overcome every reasonable hypothesis of innocence. The evidence
               is sufficient if an inference may reasonably be drawn from it to
               support the verdict.

       Drane v. State, 867 N.E.2d 144, 146-47 (Ind. 2007) (citations, emphasis, and

       quotations omitted). “In essence, we assess only whether the verdict could be

       reached based on reasonable inferences that may be drawn from the evidence

       presented.” Baker v. State, 968 N.E.2d 227, 229 (Ind. 2012) (emphasis in

       original).


[10]   Danner argues that the evidence is insufficient to prove that she had been

       unjustified in her attempt to defend herself. In support of this argument,

       Danner claims that she was threatened by Wise and reasonably believed that

       she was in danger. Danner was clearly in a location where she had the right to

       be, but it was less clear whether she acted without fault and had reasonable fear

       of death or great bodily harm. Danner, Proctor, Wise-Smith, and Atalaya all

       testified that Wise was choking Danner. However, Wise denied these

       allegations and no pictures were produced to show any evidence of injury on
       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-657 | December 12, 2016   Page 5 of 6
       Danner. The trial court was under no obligation to credit the testimony of the

       four women and did not do so in this case. We will not reevaluate the facts or

       reassess the witnesses’ credibility as determined by the trial court.


[11]   The judgment of the trial court is affirmed.


       Vaidik, C.J., and Brown, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1603-CR-657 | December 12, 2016   Page 6 of 6